UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7367



HEYWARD EUGENE JOHNSON,

                                             Petitioner - Appellant,

          versus


PHILLIP MCLEOD, Warden of Perry Correctional
Institution; CHARLES M. CONDON, Attorney
General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-01-4017)


Submitted:   November 7, 2002             Decided:   December 4, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Heyward Eugene Johnson, Appellant Pro Se. William Edgar Salter,
III, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Heyward Eugene Johnson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Johnson has not made a substantial showing of

the denial of a constitutional right.   See Johnson v. McLeod, No.

CA-01-4017 (D.S.C. filed Aug. 29, 2002; entered Aug. 30, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2